ORDER
TOBIN G. NILSEN of MINOTOLA, who was admitted to the bar of this State in 1982, having pleaded guilty in the United *106States District Court for the Northern District of Georgia, Atlanta Division, to use of a computer to entice a minor to engage in sexual activity, in violation of 18 U.S.C. § 2422(b), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), TOBIN G. NILSEN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that TOBIN G. NILSEN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that TOBIN G. NILSEN comply with Rule 1:20-20 dealing with suspended attorneys.